UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6386


HAROLD J. THORNTON,

                       Petitioner - Appellant,

          v.

CHRISTOPHER ZYCH, Warden,

                       Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:14-cv-00065-GEC-RSB)


Submitted:   May 29, 2014                     Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold Jerome Thornton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harold   Jerome       Thornton,         a   federal      prisoner,         appeals

the   district    court’s       order       dismissing        his    28    U.S.C.       § 2241

(2012)    petition       for    lack     of       subject     matter       jurisdiction. *

We have   reviewed       the     record       and    find     no     reversible         error.

Accordingly,      although       we    grant        leave     to     proceed      in     forma

pauperis,    we   affirm       for    the     reasons       stated    by    the    district

court.      Thornton v. Zych, No. 7:14-cv-00065-GEC-RSB (W.D. Va.

Feb. 25, 2014).          We deny Thornton’s motion to appoint counsel

and dispense      with    oral       argument       because    the    facts       and    legal

contentions    are   adequately         presented        in    the    materials         before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED




      *
        Although dismissals without prejudice generally are
interlocutory and not appealable, a dismissal without prejudice
may be final if no amendment to the complaint can cure the
defect in the plaintiff’s case.     Domino Sugar Corp. v. Sugar
Workers Local Union 392, 10 F.3d 1064, 1066–67 (4th Cir. 1993).
On the available record, we conclude that the defect identified
by the district court cannot be cured by an amendment to the
petition and that the dismissal order therefore is appealable.



                                              2